DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 07/07/22 is acknowledged and papers submitted have been placed in the records.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the so-called “a plurality of lead ends” (arranged at an end of the merged lead portion distal to the die connection portion) recites in claims 7, 8, 9 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 15 each recites “the continuous lead portion comprising a merged lead portion” and “the merged lead portion of the continuous lead portion”. The so-called continuous lead portion is described in [0008] and [0026] to be the merged lead portion. So, reciting “the merged lead portion of the continuous lead portion” does not appear to make any sense. 
Claims 7, 8, 9 and 10 each recites “a plurality of lead ends arranged at an end of the merged lead portion distal to the die connection portion” (emphasis added). It is unclear what Applicants are calling “a plurality of lead ends” and that are arranged at an end of the merged lead portion distal to the die connection portion. There is nothing described like that and clearly labeled in the original disclosure. Such claimed features can’t be left to guessing or speculation as this would amount to the meets and bounds of the claims not being clear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the end”. There are lacks of antecedent basis for this limitation in the claims.
Claims 10 and 14 are found indefinite because they depend on canceled claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 2014/0361419, previously used).

a.	Re claim 1, Xue et al. disclose a lead frame assembly for a semiconductor device, the lead frame assembly comprising: a die attach structure 110 (or 211 or 113 or 114; see figs. 2A-G and related text; see remaining of disclosure for more details) and a clip frame structure 212, wherein the clip frame structure further comprises: a die connection portion DCP (see annoted figs. 2D-E below) configured to contact a source contact terminal 102a or a collector contact terminal on a top side of a semiconductor die 102; and a continuous lead portion CLP extending along the die connection portion, the continuous lead portion comprising (i.e. being or is) a merged lead portion MLP having a continuous width along the die connection portion (explicit on annotated fig. 2D), and the merged lead portion does not divide into a plurality of finger-like lead members extending away from the die connection portion (explicit on fig. 2D), wherein the continuous lead portion is integrally formed with the die connection portion, and wherein the merged lead portion a top surface of a carrier” is merely an intended use or functional limitation that does not structurally distinguish over clip frame structure 212, noting that the said limitation does not necessarily require the presence of a carrier; see, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114; alternatively, the bend pointed out above can perform the function claimed as it can allow the merged lead portion, i.e. the continuous lead portion CLP, to reach a top surface of a carrier 112).


    PNG
    media_image1.png
    929
    1459
    media_image1.png
    Greyscale


b.	Re claim 2, the merged lead portion extends substantially across a width of the die connection portion (explicit on fig. 2D).

c.	Re claim 3, the limitation “wherein the continuous lead portion is configured and arranged to maximise operating current and minimise spreading resistance of the clip frame structure.” is merely a functional limitation or intended use that does not structurally distinguish over the continuous lead portion of the art of Xue et al. which is capable of achieving the claimed function or results (see MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”; the Examiner also notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.).

d.	Re claims 7, 8, 9 and 10, the lead frame assembly further comprises a plurality of lead ends (E1, E2; see annotated fig. 2D above) arranged at an end E of the merged lead portion distal to the die connection portion 

d.	Re claims 11, 12, 13 and 14, Xue et al. disclose a  semiconductor device (whole structure on figs. 2D-G), comprising the lead frame assembly of respectively claims 1, 2, 3 and 4.

e.	Re claim 15, Xue et al. disclose a method of manufacturing a semiconductor device, the method comprising: providing a lead frame assembly 110&111&113&114 (see figs. 2A-G and related text; see remaining of disclosure for more details); mounting a semiconductor die 102 on a die attach structure 110 of the lead frame assembly; providing a clip frame structure 212, the clip frame structure comprising: a die connection portion DCP configured to contact a source contact terminal 102a or a collector contact terminal on a top side of the semiconductor die; and a continuous lead portion CLP extending along the die connection portion, the continuous lead portion comprising (i.e. being or is) a merged lead portion MLP having a continuous width along the die connection portion, and the merged lead portion does not divide into a plurality of finger-like lead members, wherein the continuous lead portion is a portion integrally formed with the die connection portion, and wherein the merged lead portion a top surface of a carrier”).

f.	Re claims 16 and 17, see respectively claims 2 and 3 rejections above.

Response to Arguments
Applicant's arguments filed 07/07/22 have been fully considered but they are not persuasive. Applicants’ arguments regarding the 112 1st rejection of claims 1 and 15 was not found convincing. Applicants explanations about the term “comprising” does not address the incongruities or contradiction pointed out by the rejection. Arguing by using the term “characterized” (which appears to be an attempt to broaden the sense of what is clearly narrowly described in [0008] and [0026]) does not address the issue that the so-called continuous lead portion is described in [0008] and [0026] to be the merged lead portion. The verb “comprise” is not used in any form to describe how the continuous lead portion and the merged lead portion are related, so, arguing about it is not relevant to the issue at hand. Applicants’ arguments about the functional and intended use meaning argued by the Examiner was not found convincing. The Examiner has clearly explained why or how the bend in the reference used meets the functional limitation or intended used implied by the claim language, and Applicants have not proven otherwise. The interpretation that Applicants are making of the reference and pointing to structural elements (carrier pins 113b, 114b for example) to argue their point do not properly address the rejection as the Examiner has not pointed to those elements. Moreover, an element that carries or support another element is implicitly a carrier. If Applicants intend to mean that their merge lead portion reaches (i.e. contacts directly) a surface of wiring board (carrier), i.e. what the merge lead portion actually does instead of what the bends can allow it to do, this must be explicitly stated in the claims as limitations from the specification cannot be imported into the claims (see MPEP 2145.VI).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanagisawa (US 2004/0080028; see lead 12 of fig. 18 as implemented in figs. 1-3; lead 12 connects to source electrodes 11a), Hori (US 2002/0140067; figs. 1A-B and related text; lead 11 connects to source connectors 7a) and Hosseini et al. (US 2007/0228556; lead 17 connects to source electrode 10 and has bends allowing it to reach a top surface of carrier 7) disclose leadframe assemblies similar to the claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899